Citation Nr: 0405010	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  98-19 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1969.  He died in January 1998.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The case was later transferred to the RO in 
St. Louis, Missouri.  

The case was Remanded by the Board in December 2000 for 
further evidentiary development.  That development having 
been completed, the case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran served during the Vietnam era.  He died in 
January 1998 of acute bronchopneumonia of days' duration.  

2.  During the veteran's lifetime, service connection was 
established for residuals of a left above knee amputation, 
rated 60 percent disabling from August 1990, 30 percent prior 
to August 1990; postoperative residuals of a left wrist 
fusion, rated 10 percent disabling, effective from March 
1993; and spondylosis of L5-S1, rated 10 percent disabling, 
effective from August 1992.  Prior to August 1990, a combined 
30 percent rating was in effect; beginning August 1990, the 
combined rating was 60 percent.  From March 1993 until the 
veteran's death, the combined rating was 70 percent.  A 100 
percent rating was in effect from March through July 1990.  A 
100 percent rating on the basis of individual unemployability 
due to service-connected disabilities was in effect from 
August 1992 until the veteran's death.  

3.  The medical evidence does not show that the veteran died 
due to a disability that had its origins in service.  

4.  The medical evidence does not show that any of the 
veteran's service-connected disabilities played a significant 
role in causing, contributing to, or accelerating his death.  

5.  Under decisions made during the veteran's lifetime, he 
did not have a disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding his death.  He died more than 5 years after his 
separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003).  

2.  The criteria for payment of Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 are 
not met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. 
§ 20.1106 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1998 rating decision, September 1998 statement of the 
case, the Board's December 2000 Remand, and the supplemental 
statement of the case in July 2003, the appellant and her 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate her claims.  In addition, by letter dated in 
June 2003, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, and asked the appellant to submit or 
authorize the RO to obtain additional relevant evidence.  In 
August 2003, the appellant's representative submitted a 
written waiver of the remainder of the 60-day period for 
submission of additional evidence following the July 2003 
supplemental statement of the case and requested that the 
case be forwarded to the Board without delay.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
The Board finds that the evidence in this case is sufficient 
to render a determination, such that an additional medical 
examination or opinion is not needed.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a VA claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after", the Secretary receives 
a complete or substantially complete application for VA-
administered benefits.  The Court indicated that the words 
"upon receipt" in § 5103(a) mandate that notice given to a 
claimant after an initial unfavorable rating decision on the 
claim would not comply.  In this case, the appellant's DIC 
claim was received in March 1998 and the rating decision that 
initially denied her claim was issued in June 1998.  The VCAA 
was not enacted until November 2000.  Clearly, it was 
impossible for the RO to have advised her of the notice and 
duty to assist provisions of the VCAA prior to the initial 
denial.  However, the RO did write the appellant in June 
2003, pursuant to the Board's December 2000 Remand, to inform 
her of the VCAA's provisions as they pertained to her claims 
and to advise her to submit any additional evidence within 30 
days.  In July 2003, the RO provided her and her 
representative with a supplemental statement of the case, 
noting that no additional evidence had been received.  
Moreover, in August 2003, the appellant's representative 
provided the RO with a written waiver of the remainder of the 
60-day abeyance period following the supplemental statement 
of the case, requesting that her case be forwarded to the 
Board immediately for appellate consideration.  

Under the circumstances set forth above, considering the 
multiple times her claims have been reviewed by the RO and 
the Board and the multiple occasions that she has 
communicated with VA regarding her claims, the Board finds 
that the appellant has had ample notice of the types of 
evidence that would support her claims and that she has had 
ample opportunity to present evidence and argument in support 
of her appeal.  She has not identified any evidence not 
already of record and has requested that her appeal be 
forwarded to the Board and considered based on the evidence 
that is currently of record.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to her.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

During the veteran's lifetime, service connection was 
established for postoperative residuals of a left knee injury 
which eventually led to an above-the-knee 
amputation, postoperative residuals of a left wrist fracture, 
and spondylosis of L5-S1.  The VA treatment records reflect 
numerous hospitalizations during the veteran's last several 
years.  In 1991, he underwent fusion of his left wrist 
because of chronic wrist pain.  Subsequent treatment records, 
however, do not note significant complaints or pertinent 
abnormal clinical findings concerning that disability or any 
of the veteran's other service-connected disabilities.  

The VA records note that the veteran was hospitalized on 
several occasions between 1989 and 1991, some of which were 
for treatment for service-connected disabilities.  
Specifically, the veteran underwent a left above-the-knee 
amputation in March 1990 and a left wrist fusion in April 
1991.  He required approximately three months of inpatient 
rehabilitation following the amputation.  Subsequent to the 
wrist surgery, however, the records do not indicate that the 
service-connected disabilities produced significant 
impairment, other than in the veteran's ability to ambulate.  
All of the veteran's hospitalizations from 1993 until his 
death were for evaluation or treatment of non-service-
connected conditions.  

The veteran died in January 1998.  An autopsy was performed, 
following which the Medical Examiner concluded that the cause 
of the veteran's death was acute bronchopneumonia.  A 
supplemental death certificate lists the cause of death as 
acute bronchopneumonia of "days" duration.  

In November 2002, the veteran's records were referred to a VA 
physician for a medical opinion as to whether the acute 
bronchopneumonia was in any way related to any of his 
service-connected disabilities or to service.  The examiner 
reviewed all of the veteran's service medical records and 
post-service medical records, set forth his medical history 
in some detail, and concluded that 

The medical events leading up to his 
problems through the year 1997, and which 
were the dominant problems near the time 
of his death, were not the result of 
[his] service-connected conditions.  The 
surgical procedures that took place were 
from conditions not resulting from his 
service injuries or their aftermath.  
...The veteran's death was not related to a 
service-connected condition.  

The only evidence tending to show a relationship between the 
veteran's service and service-connected disabilities and the 
cause of his death is the appellant's contentions in that 
regard.  Lay assertions of medical causation or diagnosis, 
however, do not constitute competent evidence to support a 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  There 
is no medical evidence that the veteran was treated for any 
of his service-connected disabilities for several years prior 
to his death.  There is no medical evidence that the any of 
the conditions that led to his death began during service or 
for many years after his separation from service.  There is 
no medical evidence linking the veteran's death to service or 
to any of his service-connected disabilities.  Moreover, the 
November 2002 medical opinion specifically concluded that 
there was no relationship between the veteran's death and his 
service-connected disabilities.  

In the absence of medical evidence establishing a nexus 
between the veteran's death and service or a service-
connected disability, service connection for the cause of his 
death is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

DIC under the provisions of 38 U.S.C.A. § 1318

The Secretary shall pay DIC benefits to the surviving spouse 
and to the children of a deceased veteran in the same manner 
as if the veteran's death were service connected.  A deceased 
veteran is a veteran who dies, not as the result of the 
veteran's own willful misconduct, and who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if-

(1) the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death;

(2) the disability was continuously rated totally 
disabling for a period of not less than five years 
from the date of such veteran's discharge or other 
release from active duty; or

(3) the veteran was a former prisoner of war who 
died after September 30, 1999, and the disability 
was continuously rated totally disabling for a 
period of not less than one year immediately 
preceding death.
 
38 U.S.C.A. § 1318.  

In April 2002, VA revised 38 C.F.R. § 20.1106 to reflect 
that, with respect to benefits under the provisions of 38 
U.S.C.A. § 1318, VA is bound by any disposition during the 
veteran's lifetime of issues involved in a survivor's claim 
for death benefits.  VA's adjudication of cases involving 
benefits under § 1318 had been the subject of a stay by the 
United States Court of Appeals for the Federal Circuit, 
pursuant to National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  After reviewing NOVA I and VA's revised 
regulation, the Federal Circuit revised its stay to permit VA 
to process DIC claims, except for claims under §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim on the 
grounds of new and material evidence.  National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2001) (NOVA II).  

The record shows that service connection had been established 
for three disabilities during the veteran's lifetime: 1) 
postoperative residuals of a left knee injury which 
eventually led to an above-the-knee amputation; prior to 
March 1990, the disability was evaluated 30 percent 
disabling; following the March 1990 amputation (and a 4-month 
temporary total disability rating), the disability was 
evaluated 60 percent disabling; 2) postoperative residuals of 
a left wrist fracture, rated 10 percent disabling from March 
1993; and 3) spondylosis of L5-S1, evaluated 10 percent 
disabling from August 1992.  The combined rating for the 
various disabilities during the last several years of the 
veteran's life was as follows: 

30 percent	prior to March 1990
100 percent	March 1990 through July 1990
60 percent	August 1990 to March 1993
70 percent 	from March 1993 until his death

However, the veteran was found to be individually 
unemployable due to his service-connected disabilities and a 
100 percent rating was assigned on that basis, effective from 
August 1992 until his death.  

The record shows that the veteran died in January 1998.  

The Board is bound by the various rating decisions during the 
last several years of the veteran's life that established 
increasing ratings for his service-connected disabilities 
and, eventually, a total disability rating based on 
individual unemployability.  38 C.F.R. § 20.1106.  

However, because, as noted above, the veteran was not 
continuously rated 100 percent disabled for the 10 years 
immediately preceding his death and because neither of the 
other two criteria set forth in § 1318 is applicable, DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are 
precluded by law.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



